


117 S160 IS: Small Business Innovation Voucher Act of 2021
U.S. Senate
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 160
IN THE SENATE OF THE UNITED STATES

February 2, 2021
Ms. Cortez Masto (for herself, Mr. Young, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship

A BILL
To require the Administrator of the Small Business Administration to establish an Innovation Voucher Grant Program. 


1.Short titleThis Act may be cited as the Small Business Innovation Voucher Act of 2021. 2.DefinitionsIn this Act:
(1)AdministratorThe term Administrator means the Administrator of the Small Business Administration. (2)Eligible entityThe term eligible entity means—
(A)an institution of higher education, as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); or (B)a nonprofit research lab, institution, or other similar organization in the United States associated with educational or research activities, including a federally funded research and development center. 
(3)HUBZoneThe term HUBZone has the meaning given the term in section 31(b) of the Small Business Act (15 U.S.C. 657a(b)). (4)ProgramThe term Program means the Innovation Voucher Grant Program established under section 3.
(5)ReservistThe term Reservist means a member of a reserve component of the Armed Forces named in section 10101 of title 10, United States Code. (6)Rural areaThe term rural area means any county that the Bureau of the Census has defined as mostly rural or completely rural in the most recent decennial census.
(7)Service-connectedThe term service-connected has the meaning given the term in section 101 of title 38, United States Code. (8)Small business concern; small business concern owned and controlled by veterans; small business concern owned and controlled by womenThe terms small business concern, small business concern owned and controlled by veterans, and small business concern owned and controlled by women have the meanings given those terms in section 3 of the Small Business Act (15 U.S.C. 632).
(9)Small business concern in an underserved marketThe term small business concern in an underserved market means a small business concern— (A)that is located in—
(i)a low- to moderate-income community; (ii)a HUBZone;
(iii)a community that has been designated as an empowerment zone or an enterprise community under section 1391 of the Internal Revenue Code of 1986; (iv)a community that has been designated as a Promise Zone by the Secretary of Housing and Urban Development;
(v)a community that has been designated as a qualified opportunity zone under section 1400Z–1 of the Internal Revenue Code of 1986; or (vi)a rural area;
(B)for which more than 50 percent of the employees reside in a low- to moderate-income community; (C)that has been in existence for not more than 2 years;
(D)owned and controlled by socially and economically disadvantaged individuals, including minorities; (E)owned and controlled by women;
(F)owned and controlled by veterans; (G)owned and controlled by service-disabled veterans; or
(H)not less than 51 percent owned and controlled by 1 or more— (i)members of the Armed Forces participating in the Transition Assistance Program of the Department of Defense;
(ii)Reservists; (iii)spouses of veterans, members of the Armed Forces, or Reservists; or
(iv)surviving spouses of veterans who died on active duty or as a result of a service-connected disability.  (10)Small business concern owned and controlled by socially and economically disadvantaged individualsThe term small business concern owned and controlled by socially and economically disadvantaged individuals has the meaning given the term in section 8(d)(3)(C) of the Small Business Act (15 U.S.C. 637(d)(3)(C)).
3.Innovation Voucher Grant Program
(a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Administrator shall establish a program to be known as the Innovation Voucher Grant Program under which the Administrator shall, on a competitive basis and in accordance with subsection (g), award to small business concerns grants for the Federal share of the cost of purchasing from eligible entities technical assistance and services necessary to carry out projects to advance research, development, or commercialization of new or innovative products and services. (b)Purposes of programThe purposes of the Program are—
(1)to foster collaboration between small business concerns and research institutions or other similar organizations; (2)to facilitate access by small business concerns to capital-intensive infrastructure and advanced research capabilities;
(3)to enable small business concerns to access technical expertise and capabilities that will lead to the development of innovative products; (4)to promote business dynamism and competition;
(5)to stimulate United States leadership in advanced research, innovation, and technology; (6)to accelerate the development of an advanced workforce; and
(7)to preserve and create new jobs.  (c)Application (1)In generalA small business concern desiring a grant under the Program shall submit to the Administrator an application with the eligible entity from which the small business concern will purchase technical assistance and services using funds awarded under the grant.
(2)SelectionNot later than 180 days after the deadline established by the Administrator to submit applications under paragraph (1), the Administrator shall select the recipients of the grants under the Program. (d)EvaluationIn evaluating an application for a grant under the Program, the Administrator shall take into consideration—
(1)the likelihood that funds awarded under the grant will be used to create or advance a novel product or service; (2)the feasibility of creating or advancing a novel product or service proposed to be created or advanced using funds awarded under the grant; and
(3)whether creating or advancing a product or service proposed to be created or advanced using funds awarded under the grant could be accomplished without a grant awarded under the Program. (e)AmountA grant made under the Program shall be made in an amount of not less than $15,000 and not more than $75,000, which shall remain available to the grantee until expended.
(f)Amounts for small business concerns
(1)In generalExcept to the extent that the Administrator determines otherwise, not less than 40 percent of the amounts made available for the Program in a fiscal year shall be set aside and expended through— (A)a small business concern in an underserved market; or
(B)a small business concern in a region or State that has historically been underserved by Federal research and development funds.  (2)Remaining amountAny amount that is set aside under paragraph (1) in a fiscal year that is not expended by the end of the fiscal year shall be—
(A)except as provided in subparagraph (B), available in the following fiscal year to make grants to small business concerns described in subparagraphs (A) and (B) of paragraph (1); and (B)on and after October 1, 2024, available to make grants to all small business concerns under the Program.
(g)Federal shareThe Federal share of the cost of purchasing technical assistance and services described in subsection (a) using funds awarded under a grant made under the Program shall be— (1)not more than 75 percent, if the amount of the grant is less than $50,000; and
(2)not more than 50 percent, if the amount of the grant is not less than $50,000. (h)Reports (1)Reports from grant recipientsNot later than 180 days after the date on which a project carried out under a grant awarded under the Program is completed, the recipient of the grant shall submit to the Administrator a report on the project, including—
(A)whether and how the project met the original expectations for the project; (B)how the results of the project were incorporated in the business of the grant recipient; and
(C)whether and how the project improved innovation practices of the grant recipient. (2)Report of the AdministratorNot later than 2 years after the date on which the Administrator establishes the Program, and every 2 years thereafter until the date on which the amounts appropriated for the Program are expended, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on grants awarded under the Program, including—
(A)a description of the grants awarded; (B)the estimated number of products or services created or advanced under grants awarded under the Program that could have been created or advanced without grants awarded under the Program; and
(C)a description of the impact of the Program on knowledge transfer and commercialization. (3)Final report of the AdministratorNot later than 180 days after the date on which amounts appropriated for the Program are expended, the Administrator shall submit to the committees described in paragraph (2) a final report containing the information described in subparagraphs (A), (B), and (C) of that paragraph.
4.Authorization of appropriations
(a)In generalThere is authorized to be appropriated to the Administrator to carry out the Program $10,000,000 for each of fiscal years 2021 through 2025, to remain available until expended. (b)Administrative costsNot more than 5 percent of amounts appropriated under subsection (a) may be used for administrative costs.

